Exhibit 10.3
THIRD AMENDMENT TO
UNSECURED MASTER LOAN AGREEMENT
     THIS THIRD AMENDMENT TO UNSECURED MASTER LOAN AGREEMENT (this “Amendment”)
made as of this 13th day of November, 2007, by and among RAMCO-GERSHENSON
PROPERTIES, L.P., a Delaware limited partnership (“Borrower”), RAMCO-GERSHENSON
PROPERTIES TRUST, a Maryland real estate investment trust (“Trust”), ROSSFORD
DEVELOPMENT LLC, a Delaware limited liability company (“Rossford”), RAMCO
ROSEVILLE PLAZA LLC, a Michigan limited liability company (“Roseville”), RAMCO
MICHIGAN INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership
(“Michigan Investment”), and TEL-TWELVE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Tel-Twelve LP”; the Trust, Rossford, Roseville, Michigan
Investment and Tel-Twelve LP are hereinafter referred to collectively as the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lenders a
party hereto (KeyBank and such other lenders, collectively, the “Banks”), and
KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent” for the Banks).
WITNESSETH:
     WHEREAS, Borrower, Trust, Agent, and the Banks entered into that certain
Unsecured Master Loan Agreement dated as of December 13, 2005, as amended by
that certain First Amendment to Unsecured Master Loan Agreement dated as of
December 27, 2006 and that certain Second Amendment to Unsecured Master Loan
Agreement dated as of April 30, 2007 (such agreement, as amended, the “Loan
Agreement”); and
     WHEREAS, Borrower and Guarantors have requested that the Agent and the
Banks make certain modifications to the Loan Agreement; and
     WHEREAS, the Agent and the Banks have consented to such modifications,
subject to the execution and delivery of this Amendment.
     NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Loan Agreement.
     2. Modification of Loan Agreement. The Agent, the Banks, the Borrower and
the Trust hereby amend the Loan Agreement as follows.
          (a) By deleting in its entirety the second (2nd) sentence of the
definition of “Consolidated Total Liabilities” appearing in §1.1 of the Loan
Agreement, and inserting in lieu thereof the following: “Consolidated Total
Liabilities shall not include Trust Preferred Equity or Subordinated Debt.”;
          (b) By deleting in its entirety clause (e) of the definition of
Indebtedness appearing in §1.1 of the Loan Agreement, and inserting in lieu
thereof the following:

 



--------------------------------------------------------------------------------



 



“(e) all subordinated debt, including, without limitation, Subordinated Debt
(but excluding Trust Preferred Equity);”;
          (c) By inserting the following sentence at the end of the definition
of “Debt Service” appearing in §1.1 of the Loan Agreement:
“Any of the foregoing payable with respect to Subordinated Debt shall be
included in the calculation of Debt Service.”;
          (d) By inserting the following new paragraph in § 1.1 of the Loan
Agreement:
     “Subordinated Debt. Any subordinated debt which is not Trust Preferred
Equity issued by the Trust or the Borrower (or a subsidiary trust created to
issue such subordinated debt) (a) which has a minimum remaining term of not less
than five (5) years, (b) which is unsecured and which is not guaranteed by any
other Person, (c) which imposes no financial or negative covenants (or other
covenants, representations or defaults which have the same practical effect
thereof) on the Trust, the Borrower or their respective Subsidiaries other than
those approved by Agent, (d) pursuant to which all claims and liabilities of the
Trust, Borrower and their respective Subsidiaries with respect to the principal
and any premium and interest thereon are subordinate to the payment of the
principal, letter of credit reimbursement obligations and any premium and
interest thereon of the Borrower, the Trust and their respective Subsidiaries
under this Agreement and other Indebtedness which by its terms is not
subordinate to or pari passu with such Subordinate Debt on terms acceptable to
the Agent, and as to which subordination provisions the Agent and the Banks
shall be third party beneficiaries, and (e) which does not violate the terms of
§8.10.”;
          (e) By deleting in its entirety §8.10 of the Loan Agreement, and
inserting in lieu thereof the following:
“§8.10 Trust Preferred Equity and Subordinated Debt. The Borrower and the Trust
shall not permit the Trust Preferred Equity and Subordinated Debt to exceed in
the aggregate $150,000,000 (provided that to the extent any such Trust Preferred
Equity and Subordinated Debt exceeds such limit, such excess shall be considered
Indebtedness for the purposes of this Agreement). The Borrower and the Trust
will not make or permit any amendment or modification to the indenture, note or
other agreements evidencing or governing any Trust Preferred Equity or
Subordinated Debt without Agent’s prior written approval, or directly or
indirectly pay, prepay, defease or in substance defease, purchase, redeem,
retire or otherwise acquire any Trust Preferred Equity or

2



--------------------------------------------------------------------------------



 



Subordinated Debt if any Event of Default has occurred and is continuing.”;
          (f) By deleting the word “or” appearing at the end of §12.1(q) of the
Loan Agreement, by inserting the word “or” at the end of §12.1(r) of the Loan
Agreement, and by inserting the following paragraph as §12.1(s) of the Loan
Agreement:
     “(s) The Borrower and the Guarantor and any of their respective
Subsidiaries shall fail to pay at maturity, or within any applicable period of
grace, any Subordinated Debt, or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any such Subordinated Debt for such period of time as
would permit (assuming the giving of appropriate notice if required) the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or require a redemption, retirement, prepayment, purchase or
defeasance thereof;”;
     3. References to Loan Agreement. All references in the Loan Documents to
the Loan Agreement shall be deemed a reference to the Loan Agreement as modified
and amended herein.
     4. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Loan
Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.
     5. Representations. Borrower and Guarantors represent and warrant to Agent
and the Banks as follows:
          (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the

3



--------------------------------------------------------------------------------



 



properties, assets or rights of such Persons, other than the liens and
encumbrances created by the Loan Documents.
          (b) Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
          (c) Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.
          (d) Representations in Loan Documents. The representations and
warranties made by the Borrower and Guarantors and their Subsidiaries under the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof were true and correct in all material respects when made and are
true and correct in all material respects as of the date hereof (as modified and
amended herein), except to the extent of changes resulting from transactions
contemplated or permitted by the Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, except to the extent that such representations and warranties relate
expressly to an earlier date, and except as disclosed to the Agent and the Banks
in writing and approved by the Agent and the Majority Banks in writing.
     6. No Default. By execution hereof, the Borrower and Guarantors certify
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.
     7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the Banks,
or any past or present officers, agents or employees of Agent or any of the
Banks, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.
     8. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Loan Agreement, the Notes and the Guaranty remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Agreement, the Notes and the Guaranty as modified and
amended herein. Nothing in this Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,

4



--------------------------------------------------------------------------------



 



satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).
     9. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     10. Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the State of Michigan (excluding the laws applicable
to conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.
     11. Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, the Agent and the Required Banks.
[SIGNATURES BEGIN ON NEXT PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereto set their hands as of
the day and year first above written.

            BORROWER:

RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership, by its sole general
partner
      By:   Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust             By:   /s/ Richard J. Smith    
    Name:  RICHARD J. SMITH        Title:  CHIEF FINANCIAL OFFICER        TRUST:

RAMCO-GERSHENSON PROPERTIES
TRUST, a Maryland real estate investment trust
      By:   /s/ Richard J. Smith         Name:  RICHARD J. SMITH        Title: 
CHIEF FINANCIAL OFFICER        ROSSFORD:

ROSSFORD DEVELOPMENT LLC, a Delaware
limited liability company
      By:   /s/ Richard J. Smith         Name:  RICHARD J. SMITH        Title: 
CHIEF FINANCIAL OFFICER     

[SIGNATURES CONTINUE ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



            ROSEVILLE:

RAMCO ROSEVILLE PLAZA LLC, a Michigan
limited liability company
      By:   Ramco-Gershenson Properties, L.P., a
Delaware limited partnership, its Sole
Member             By:   Ramco-Gershenson Properties Trust,
a Maryland real estate investment
trust, its General Partner             By:   /s/ Richard J. Smith         Name: 
RICHARD J. SMITH        Title:  CHIEF FINANCIAL OFFICER        TEL-TWELVE LP:

TEL-TWELVE LIMITED PARTNERSHIP, a
Delaware limited partnership
      By:   Ramco General Partner LLC, a Delaware
limited liability company, general partner             By:   /s/ Richard J.
Smith         Name:  RICHARD J. SMITH        Title:  CHIEF FINANCIAL OFFICER   
 

[SIGNATURES CONTINUE ON NEXT PAGE]

7



--------------------------------------------------------------------------------



 



            MICHIGAN INVESTMENT:

RAMCO MICHIGAN INVESTMENT
LIMITED PARTNERSHIP, a Delaware limited
partnership
      By:   Ramco General Partner LLC, a Delaware
limited liability company, general partner             By:   /s/ Richard J.
Smith         Name:  RICHARD J. SMITH        Title:  CHIEF FINANCIAL OFFICER   
 

[SIGNATURES CONTINUE ON NEXT PAGE]

8



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
      By:   /s/ Tayven Hike         Name:   TAYVEN HIKE, CFA        Title:  
VICE PRESIDENT        JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:           Name:           Title:                 By:           Name:  
        Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.
      By:   /s/ Elizabeth D. Lilley         Name:   Elizabeth D. Lilley       
Title:   Senior Vice President        BANK OF AMERICA, N.A.
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:           Name:           Title:                 By:           Name:  
        Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:   /s/ Michael W. Edwards         Name:   MICHAEL W. EDWARDS        
Title:   SENIOR VICE PRESIDENT        DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:           Name:           Title:                 By:           Name:  
        Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:   /s/ J. T. Johnston Coe         Name:   J. T. Johnston Coe        
Title:   Managing Director        By:   /s/ LINDA WANG         Name:   LINDA
WANG         Title:   DIRECTOR     

[SIGNATURES CONTINUE ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



            LASALLE BANK MIDWEST NATIONAL
ASSOCIATION
      By:   /s/ Michael W. Edwards         Name:   MICHAEL W. EDWARDS       
Title:   SENIOR VICE PRESIDENT        PNC BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:           COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES
      By:           Name:           Title:                 By:           Name:  
        Title:           COMERICA BANK
      By:           Name:           Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



            LASALLE BANK MIDWEST NATIONAL ASSOCIATION
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION
      By:   /s/ James A. Harmann         Name:   James A. Harmann       
Title:   Vice President        COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES
      By:           Name:           Title:                 By:           Name:  
        Title:           COMERICA BANK
      By:           Name:           Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



            LASALLE BANK MIDWEST NATIONAL ASSOCIATION
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES
      By:   /s/ John Lippmann         Name: John Lippmann        Title:  
Attorney-in-fact              By:   /s/ John Hayes         Name:   John Hayes   
    Title:   Attorney-in-fact        COMERICA BANK
      By:           Name:           Title:        

[SIGNATURES CONTINUE ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



            LASALLE BANK MIDWEST NATIONAL ASSOCIATION
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           COMMERZBANK AG NEW YORK AND
GRAND CAYMAN BRANCHES
      By:           Name:           Title:                 By:           Name:  
        Title:           COMERICA BANK
      By:   /s/ Leslie A. Vogel         Name:   Leslie A. Vogel        Title:  
Vice President     

[SIGNATURES CONTINUE ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Nicolas W. Peraino         Name:   Nicolas W. Peraino       
Title:   Vice President     

            FIFTH THIRD BANK, A MICHIGAN
BANKING CORPORATION
      By:           Name:           Title:      

11



--------------------------------------------------------------------------------



 



         

            THE HUNTINGTON NATIONAL BANK
      By:           Name:           Title:        

            FIFTH THIRD BANK, A MICHIGAN
BANKING CORPORATION
      By:   /s/ Timothy J. Kalil         Name:   Timothy J. Kalil       
Title:   Vice President     

11